PROMISSORY NOTE 

 

Principal Amount: $20,000.00

Date: February 21, 2017

 

FOR VALUE RECEIVED, Rich Pharmaceuticals, Inc., a Nevada corporation
("Company"), promises to pay of GHS Investments, LLC, a Nevada Limited Liability
Company ("Holder"), or order, at Holder's place of business, the principal
amount of $20,000.00, with interest on such amount until paid, at the rate set
forth below and payable pursuant to terms and conditions contained herein. This
Note is being issued as the commitment fee pursuant to the Equity Financing
Agreement executed between the Company and Holder on February 21, 2017.

 

INTEREST RATE. The amount of outstanding principal shall bear interest at a rate
of eight percent (8%) per annum. Interest shall accrue on the principal balance
from and after the date hereof and shall be calculated on the basis of a 365-day
year.

 

MAXIMUM INTEREST. Notwithstanding the foregoing, in no event whatsoever shall
the amount paid, or agreed to be paid, to Holder for the use or forbearance of
money to be loaned hereunder exceed the maximum amount permissible under
applicable law. If from any circumstance whatsoever Holder shall receive as
interest under this Note an amount that would exceed the highest lawful rate,
such amount that would be excessive interest shall be applied to the reduction
of the principal amount owing hereunder and not to the payment of interest, or
if such excessive interest exceeds the unpaid balance of principal, such excess
shall be refunded to Company.

 

TERM. The term of this Note shall be for a period beginning on the date hereof
and ending on a date six (6) months from the date hereof (the "Maturity Date").
All unpaid principal, together with any and all accrued and unpaid interest,
shall be due on the Maturity Date.

 

PAYMENT. A payment of interest only shall be paid annually on each anniversary
of the date of this Note. All outstanding principal and interest shall be due
and payable on the Maturity Date. Any payment hereunder shall be applied first
to the payment of costs and charges of collection, if any, then to accrued
interest, and the balance, if any, shall be then applied to reduction of
principal. Principal and interest are payable in lawful money of the United
States of America.

 

PREPAYMENT. Company may prepay this Note in full or in part at any time without
a prepayment charge.

 

DEFAULT/ACCELERATION. If any one or more of the following events shall occur
(hereinafter called an "Event of Default"), namely: (i) Company shall fail to
make timely payment of any payment hereunder and such failure is not cured
within five (5) business days of written notice by Holder to Company; or (ii)
Company shall become insolvent, or shall be unable to pay his debts as they
mature; or shall admit in writing its inability to pay his debts as they mature;
or (iii) Company

 1 

   

shall make an assignment for the benefit of his creditors, or shall file or
commence, or have filed or commenced against him any proceeding for any relief
under any bankruptcy or insolvency law, or a receiver or trustee shall be
appointed for Company; THEN, upon the occurrence of any such Event of Default,
or upon the expiration of the term of this Note, Holder at its election, and
without presentment, demand or notice of any kind, all of which are expressly
waived by Company, may declare the entire outstanding balance of principal and
interest thereon immediately due and payable, together with all costs of
collection, including attorneys' fees, in addition to all of its other rights
and remedies, all of which are cumulative.

 

NO WAIVER BY HOLDER. The acceptance by Holder of any payment under this Note
after the date such payment is due, or the failure to declare an Event of
Default as herein provided, shall not constitute a waiver of any of the terms of
this Note or the right to require the prompt payment when due of future or
succeeding payments or to declare an Event of Default for any failure to so pay
or for any other default. The acceptance by Holder of a payment of a portion of
any installment at any time that such installment is due in full shall not cure
or excuse the default caused by the failure to pay such installment in full and
shall not constitute a waiver of the right to require full payment when due of
all future or succeeding installments.

 

ATTORNEYS' FEES AND COSTS. In the event Holder takes any action to enforce any
provision of this Note, either through legal proceedings or otherwise, Company
promises to immediately reimburse Holder for reasonable attorneys' fees and all
other costs and expenses so incurred as awarded by a court of law. Company shall
also reimburse Holder for all attorneys' fees and costs reasonably incurred in
the representation of Holder in any bankruptcy, insolvency, reorganization or
other debtor-relief proceeding of or relating to Company.

 

WAIVERS. Company and any endorsers, guarantors and sureties of this Note hereby
waive diligence, demand, presentment, notice of nonpayment, protest and notice
of protest and expressly agree that this Note and any payment hereunder may be
renewed, modified or extended from time to time and at any time and consent to
the acceptance or release of security for this Note or a release of any party or
guarantor, all without in any way affecting their liability and waive the right
to plead any and all statutes of limitations as a defense to any demand on this
Note, or on any guaranty thereof, or to any agreement to pay the same to the
full extent permissible by law.

 

MISCELLANEOUS. The terms of this Note shall inure to the benefit of and bind the
parties hereto and their successors and assigns. Company represents and warrants
to Holder that the obligations hereunder arise out of or in connection with
business purposes and do not relate to any personal, family or household
purpose. As used herein the term "Company" shall include the undersigned Company
and any other person or entity who may subsequently become liable for the
payment hereof. The term "Holder" shall include the named Holder as well as any
other person or entity to whom this Note or any interest in this Note is
conveyed, transferred or assigned. Each person signing this Note on behalf of
Company represents and warrants that he has full authority to do so and that
this Note binds Company.

 2 

   

GOVERNING LAW. This Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nevada without giving any
effect to principles of conflict of laws.

 

 

Rich Pharmaceuticals, Inc.

 

/s/ Ben Chang



By: Ben Chang, CEO

 3 

   

